The opinion of the court was delivered by
Bead, J.
Under an order from the Orphans’ Court of Philadelphia county, the administrator of Lloyd W. Bickley sold certain premises on the south side of Walnut street, between Third and Fourth streets, in the city of Philadelphia, to the defendants in this bill in equity. It was a sale for the payment of debts, and of course a judicial sale, made by the administrator, an ofiicer of the 'court, without power to make any agreement relative to the title to be conveyed, under the decree which he was simply the instrument to carry into effect. The rule of caveat emptor applies to sucha sale, and the purchaser would take the land subject to any ground-rent upon it, and to any conditions under which it was held by the decedent: Sackett v. Twining, 6 Harris 199.
The sale has not yet been confirmed by the Orphans’ Court, which is a court of equity fully empowered to deal with the whole subject-matter, and having exclusive cognisance of the same. We are asked, however, not by appeal from any decree of the Orphans’ Court, but by an independent proceeding in equity, to interfere with what is legitimately the province of another competent tribunal ; and we feel ourselves bound, therefore, to decline a jurisdiction, which would directly trench upon the acknowledged powers of another court.
The decree made at Nisi Prius is, therefore, reversed and the bill dismissed.